905 F.2d 1538
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tommy Wayne MYERS, Ola Myers, Plaintiffs-Appellants,v.ALL of the POLICE OF PITTMAN, Sheriff of Sevier County;Attorney General of Sevier County;  Reagans;Ogles;  Trenthams;  Bradshaws;  Brights;Greens;  Price, Defendants-Appellees.
No. 90-5345.
United States Court of Appeals, Sixth Circuit.
June 20, 1990.

1
Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges, and WENDELL A. MILES, Senior District Judge*.

ORDER

2
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction.  The appellants have not responded.


3
A review of the record indicates that the district court entered an order on December 14, 1989, granting the defendant sheriff's motion for summary judgment.  The notice of appeal filed on February 23, 1990, was more than one month late.  Fed.R.App.P. 4(a) and 26(a).  No motion for extension of time for filing the notice of appeal was filed in the district court within the 30 day extension period provided by Fed.R.App.P. 4(a)(5).


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);  McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the motion to dismiss be, and it hereby is, granted.  The appeal is dismissed for lack of jurisdiction.  Rule 8(a)(1), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation